Exhibit 10.9 AGREEMENT OF SUBLEASE THIS AGREEMENT OF SUBLEASE (the “ Sublease ”), made as of the 14th day of March, 2016, by and between GREATBATCH LTD ., a New York corporation, whose business address is 10000 Wehrle Drive, Clarence, New York 14031 (“ Sublandlord ”), and QiG GROUP, LLC , a Delaware limited liability company, whose business address is 5830 Granite Parkway, 11th Floor, Plano, Texas 75024 (“ Subtenant ”). W I T N E S S E T H: WHEREAS , by that certain office lease dated as of November 26, 2014 between Granite Park V Limited (“ Overlandlord ”), as landlord, and Sublandlord, as tenant (the “ Overlease ”), Sublandlord leased from Overlandlord the entire 11th and 12th floor located at 5830 Granite Parkway, Plano, TX 75024, consisting of 53,284 square feet (hereinafter “ Sublessor’s Premises ”); WHEREAS , Subtenant desires to sublease from Sublandlord and Sublandlord is willing to sublease to Subtenant a portion of the 11th Floor of the Sublessor’s Premises, consisting of approximately 11,600 square feet (the “ Subleased Premises ”), as more particularly shown on Exhibit B . WHEREAS, Subtenant desires to have the non-exclusive right to use a portion the 11th Floor of the Sublessor’s Premises, consisting of approximately 7,400 square feet (the “Common Area”), as more particularly shown on Exhibit B . NOW , THEREFORE , in consideration of Ten Dollars ($10.00) in hand paid by Subtenant to Sublandlord, the mutual covenants herein contained and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto hereby agree as follows (capitalized terms used but not otherwise defined herein shall have the respective meanings ascribed thereto in the Overlease): 1. Subleasing of Subleased Premises; Condition of Premises. (a) Sublandlord hereby subleases to Subtenant and Subtenant hereby hires from Sublandlord, the Subleased Premises, upon and subject to all of the terms, covenants, rentals and conditions hereinafter set forth, together with the right in common with others to use the lobbies, stairways and other public and service portions of the Building and the Land for the respective purposes for which they are intended, and together with the parking rights expressly provided in this Sublease, subject however to all applicable provisions hereof. (b)
